Appeal by defendants from an order of the Supreme Court at Special term which enjoined the defendant city and its codefendants, pending the determination of the action, from establishing a dump upon certain premises owned by the city, which are within the territorial limits of the plaintiff town, unless a permit therefor shall be issued by the Town Board of the plaintiff town. Order affirmed, with $10 costs, on the opinion of Mr. Justice Best (19 Mise 2d 671) at Special Term. Foster, P. J., Coon, Gibson and Reynolds, JJ., concur; Herlihy, J., not voting.